Citation Nr: 0431655	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-15 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Board Hearing in September 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran is diagnosed as having prolonged PTSD 
secondary to sexual trauma.

2.  A November 1997 rating decision denied the veteran's 
claim for PTSD due to sexual assault.  A December 1997 letter 
informed the veteran of the decision, and there is no record 
of that letter being returned as undelivered.  The veteran 
did not appeal the November 1997 decision, and it became 
final.  It is the last final decision on the issue of PTSD 
die to sexual assault.

3.  Evidence submitted since the 1997 rating decision is 
neither cumulative nor redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The evidence of record does not confirm the claimed 
stressor of sexual trauma. 




CONCLUSIONS OF LAW

1.  The November 1997 rating decision was final.  New and 
material evidence has been received to reopen a previously 
denied claim for PTSD due to sexual assault.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159(c)(4)(C)(iii) (2001-2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed her claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case remained under 
development after the initial adjudication.  Third, in a 
letter dated in April 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act.  As 
to who would obtain what part of the evidence needed, the 
letter informed the veteran that the RO would obtain any 
private treatment records she identified as related to this 
claim, provided she completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also instructed the veteran to 
complete and return the enclosed PTSD Questionnaire secondary 
to personal assault.  The letter also informed the veteran to 
describe any additional evidence she desired obtained or to 
send the evidence itself, which the Board construes as 
reasonably informing her to submit any evidence in her 
possession.  In another letter of October 2001, the RO 
informed the veteran that her claim had been previously 
denied, and that new and material evidence would be required 
to reopen it.  The October 2001 letter explained what 
constituted new and material evidence.

The Board finds that the letter and the October 2001 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of her claim.  As noted, the veteran's case has been 
under continued development.  The Board notes that, in her 
notice of disagreement the veteran claims not to have 
received the PTSD Questionnaire which was enclosed with the 
letter.  She also referred to the PTSD Questionnaire she 
accomplished in 1997 and also informed the RO of additional 
treatment records at a VA facility.  The November 2002 
supplemental statement of the case (SSOC) reflects that, upon 
review of the additional treatment records, the RO determined 
that new and material evidence had been received and reopened 
the veteran's claim on the merits.  Thus, the Board has clear 
evidence as to how the veteran would respond to a proper 
notice, albeit after the initial adjudication.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, the veteran responded to the notice by 
apprising the RO of information which led to the reopening of 
her claim.  Accordingly, in light of VCAA notice having been 
provided, and the fact that the veteran has demonstrated by 
her actions, including those after receipt of VCAA notice, 
that she was adequately informed, the Board finds that the 
timing of the initial VCAA notice has not prejudice the 
veteran in the pursuit of her claim.  Pelegrini, 18 Vet. App. 
at 121-22; see also Conway v. Principi, 353 F.3d 1369, 1373-
74 (Fed. Cir. 2004).

As concerns the duty to assist, the Board notes the specific 
assistance requirements related to PTSD claims which are 
based on a claimed personal assault.  See 38 C.F.R. 
§ 3.304(f)(3) (2004); see also Patton v. West, 12 Vet. App. 
272, 277 (1999).  In addition to the letter, the RO complied 
with these procedures by providing the veteran a detailed 
PTSD Questionnaire with the letter.  As noted above, although 
the veteran claims not to have received it, there is no 
evidence in the case file of the letter having been returned 
as undelivered, and the veteran affirmatively opted to stand 
on the 1997 Questionnaire she completed.  During the complete 
history of this case, the RO obtained copies of private 
treatment records used by the Social Security Administration 
in its disability determination, the veteran's complete 
military personnel records, other private treatment records 
identified by the veteran, and the veteran's VA treatment 
records.  With the exception of a brief in-service, in-
patient treatment the veteran claims to have received at 
Walter Reed Army Medical Center.  The request for these 
records indicated that no records existed.  Neither the 
veteran nor her representative asserts that there are 
additional records to be obtained or that there is a request 
for assistance which has not acted on.  The Board further 
notes that the RO requested the National Personnel Records 
Center to conduct a search for the records, which found no 
records.  The Board also notes that, at the Board Hearing, 
the veteran related that state records of her reported post-
service psychiatric in-patient treatment were no longer 
available.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. §§ 3.159(c), 3.304(f)(3) 
(2004).

I.  New and material evidence.

Factual background.

Historically, the veteran's initial claim for PTSD was filed 
in June 1997.  A November 1987 rating decision denied the 
claim.  In a letter dated in December 1997, the RO informed 
the veteran of the November 1997 rating decision.  There is 
no record in the case file of the December 1997 letter being 
returned as undelivered, and the veteran did not appeal the 
decision.  The March 2002 rating decision determined that new 
and material evidence had not been received to reopen the 
previously denied claim.  After receipt of the May 2002 VA 
examination report, the November 2002 SSOC reflects that the 
RO subsequently determined that new and material evidence in 
fact had been received but continued the denial.

Analysis.

New and material evidence is evidence not previously of 
record that bears "directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board concurs that new and material evidence has been 
received, as the May 2002 psychiatric examination report 
reflects an Axis I diagnosis of prolonged PTSD secondary to 
sexual trauma and, for this limited purpose, the credibility 
of that examination report is presumed.  38 C.F.R. § 3.156 
(2001).

II.  Service connection for PTSD.

Factual background.

In the June 1997 PTSD Questionnaire, the veteran related 
that, approximately in Summer 1965, while assigned to Ft. 
Myer, Virginia, and while on duty alone in an office, she was 
raped by an African-American male.  The veteran related that, 
afterwards, he told her that if she told anyone she would 
receive a dishonorable discharge.  The veteran related that 
afterwards, she went to her barracks and bathed in Lysol and 
water and scrubbed herself until her skin burned red.  The 
veteran related that this became a ritual, because she felt 
dirty from the rape.  She related that she used so much Lysol 
that she kept female infections and blisters inside of her.  
The veteran further related that, after the incidence, her 
marriage deteriorated and subsequently ended in divorce, and 
that she tried to compensate for the dirtiness she felt by 
becoming a perfectionist.

In response to the specific questions of the Questionnaire 
which seek alternate sources of potential confirmation, the 
veteran related that she kept contracting infections after 
the incident; she requested a transfer to Kentucky, which was 
denied; she requested an early release from active service; 
she became a perfectionist; she came to view the Lysol baths 
as panic attacks; she was prescribed valium; she started 
drinking; she had no respect for military authority 
afterwards; she became obsessive with scrubbing herself with 
Lysol; and, she went into withdrawal from her husband.

At the Board hearing, the veteran related that she did not 
feel she could tell anyone because, in the 1960s, the woman 
was always at fault, and then there was the matter of her 
assailant being African-American.  The veteran related that 
her family was racist and therefore, she could not tell 
anyone.  She also related that she and her then recent 
husband went absent without leave after the incident because 
she wanted to get away.  The veteran related that she kept 
the incident to herself until she received VA correspondence 
in 1996, which encouraged women who had been assaulted while 
in active service to come forward.  The veteran also related 
that records of her treatment in the early 1970s are no 
longer in existence, as the facility ceased to exist many 
years ago.

The June 1964 Report of Medical Examination For Induction 
reflects no notation of mental health pathology prior to the 
veteran's service.

An early January 1965 entry in the service medical records 
(SMRs) reflects the veteran presented with a complaint of 
vaginal discharge and abdominal cramps of three weeks' 
duration.  The examiner assessed non-specific vaginitis.  She 
returned approximately one week later with a similar 
complaint and that some burning sensation persisted.  The 
examiner's impression was the same as before.  In late 
January 1965, the veteran presented with a request for a 
pelvic.  The SMRs reflect a number of entries during March 
1965 where the veteran presented with complaints of vaginal 
discharge, and one entry reflects a diagnosis of vulvo 
vaginitis.  Further, a mid-March 1965 entry reflects a 
notation of "mental state much better."

A May 1965 entry in the SMRs reflects the veteran presented 
for a check-up.  The examiner noted the veteran was doing 
well, she was AWOL, and that she got married on 24 April.  An 
August 1965 consultation sheet reflects the veteran took 9 
tablets in a suicide attempt.  The veteran was serving a 30-
day barracks restriction at the time and as a result of her 
and her husband having gone AWOL for 30 days in June 1965.  
Her husband was tried by court-martial and was confined at 
Ft. Belvoir, Virginia, at the time.  The veteran reported 
that she was increasingly disgusted and took the tablets.  
She denied that ingesting the tablets was a suicide attempt, 
but that she only wanted to sleep.  The examiner diagnosed 
the veteran as having a passive-dependency personality 
disorder, chronic mild, and recommended an expeditious 
administrative disposition.

An August 1965 Army psychiatric examination report reflects 
that, in March 1965, the veteran was referred to the mental 
health clinic because of chronic moods related to situational 
maladjustment.  She was in psychotherapy until she went AWOL.  
The examiner notes that the psychotherapy was unsuccessful in 
helping the veteran to resolve some of her difficulty.  The 
veteran reported that she and her husband went AWOL because 
of what Army life was doing to her marriage and personality.  
The veteran reported having been extremely upset when her 
commander told her she could not afford to live off post, and 
that she reported feeling harassed in the unit, which she 
attributed to having asked for a pass "in the wrong way."  
The veteran reported getting progressively distressed about 
having to live apart from her husband, and she reported a 
traumatic childhood.  The mental status examination revealed 
no signs of a thinking disorder.  The veteran's major concern 
was resentment and dissatisfaction with military life and her 
desire to get out of the service as soon as possible.  She 
related that, if she did not get out soon, she would leave 
again.  The examiner diagnosed no mental disease.  He 
rendered a diagnosis of character and behavior disorder and 
cleared the veteran for an administrative discharge.

A mid-August 1965 entry in the SMRs reflects the veteran 
presented with an erythematous papular eruption on the legs, 
arms, and thigh.  The veteran reported that pruritis of arms 
and trunk preceded the eruption.  The veteran reported that 
she ate some peaches that morning.  The examiner entered an 
impression of allergic reaction.  An entry in late August 
1965 reflects "final physical" normal.  A September 1965 
entry in the SMRs reflects the veteran reported urinary 
frequency and back pain.  The urinalysis was unremarkable, 
and the veteran was placed on quarters for 48 hours.  An 
entry in mid-September reflects that test results showed the 
presence of E-coli, and she was prescribed an antibiotic.

The veteran's military personnel records reflect no 
remarkable entries until after her AWOL.  In July 1965 she 
received nonjudicial punishment for being AWOL from 21 June 
1995 to 23 July 1995.  In late August 1965, the veteran's 
commander initiated an administrative discharge action for 
unsuitability as a result of the veteran's character and 
behavior disorder.  The veteran's efficiency rating is 
reflected as excellent, but the report reflects that, during 
the veteran's 8 months at Ft. Myer, she was placed in three 
different jobs due to poor job performance.  Her performance 
in her then current position of clerk typist was deemed 
satisfactory.  The report further reflected that the veteran 
had a prior AWOL, which after counseling was converted to 
leave.  The report reflects that, since the veteran's return 
from the second AWOL in July 1965, she had required almost 
constant supervision.

In 1973, the veteran applied for membership in the Army 
Reserve (USAR).  A May 1973 AA Form 822, Application for 
Reserve Enlistment Grade Determination, reflects that the 
unit, which the veteran applied to join, requested a waiver 
of her discharge code from her active service.  The veteran's 
discharge code from her active service barred reenlistment 
without a waiver.  The form reflects that the officer who 
submitted the form stated that, in the eight years since the 
veteran's discharge from active service, she had 
rehabilitated herself, had a child, and seemed to be settled.  
The veteran submitted three letters if reference with her 
application for the USAR, which described her high standards 
and that she performed satisfactory as an employee.

The June 1973 Report of Medical Examination For USAR, 
reflects that the psychiatric area was not rated.  The June 
1973 Report of Medical History reflects that the veteran did 
not list any psychiatric hospitalizations or treatment.  It 
reflects that the examiner noted the veteran's report of the 
1965 incident where she took the pills and her explanation 
that it was "under pressure from father and army."  The 
evidence of record does not show the veteran's membership in 
the USAR to extend beyond March 1974.

A September 1975 private mental health report of M.H.S.rv (a 
private health care facility) reflects that the veteran first 
received treatment from that facility in November 1973, when 
she reported manifold problems, which included her failing in 
school, fraudulent as concerned welfare benefits, heavy debt, 
a second divorce, dating a male of a different race, and 
repeatedly making hysterical threats.  The report reflects 
that the veteran was diagnosed as a personality disorder with 
some sociopathic features, was prescribed Librium, and she 
had not been seen since May 1975.  A December 1977 report 
from this same facility reflects that the veteran resumed 
treatment in August 1975, and that she had had three 
psychiatric evaluations and a series of psychological tests.  
The report does not reflect the results or diagnoses which 
flowed from those evaluations.  Further, none of the reports 
of M.H.S.rv reference the veteran's active service or that 
she reported her active service or related any connection 
between her reported symptoms and her active service.

In an August 1977 statement in support of a claim for non-
service connected pension for a nervous condition, the 
veteran related that she had received psychiatric treatment 
off and on since her discharge from active service, and that 
she was treated for a nervous condition during her active 
service.

The January 1985 findings of an Administrative Law Judge 
(ALJ) of the Social Security Administration reflects that, in 
February 1984, the veteran was psychiatrically diagnosed as 
having a chronic dysthymic disorder, inadequate personality 
with hysterical features, and a history of alcoholism and 
drug abuse.  The ALJ's findings refer to the treatment and 
diagnoses of M.H.S.rv, but made no reference to the veteran's 
active service.

In a July 1986 letter to Senator Edward M. Kennedy, the 
veteran related that she had nervous disorders prior to 
entering active service, which was exacerbated by her active 
service, as indicated by her 1965 suicide attempt.  The 
veteran provided no specifics to Senator Kennedy as to how 
her active service aggravated her claimed nervous disorder.  
In a statement dated in April 1991, the veteran's father 
related that the veteran had no mental or emotional problems 
prior to her entry into active service.  In a statement dated 
in May 1991, the veteran's cousin related that the veteran 
never had any emotional problems growing up, and that she 
wrote her after entering active service and told her of the 
difficulty coping with the stress of the military.  The 
veteran's cousin related that she believed that the stress of 
the military and worrying about Vietnam caused the veteran's 
problems.

An October 2000 VA treatment note reflects that the veteran 
reported that, after a suicide attempt, she was admitted to 
Walter Reed Army Medical Center, where her stomach was pumped 
out.  A May 2002 VA examination report reflects an Axis I 
diagnosis of prolonged PTSD secondary to sexual trauma.

The veteran's representative first calls the Board's 
attention to the regulatory developmental requirements 
related to claims of PTSD based on sexual assault but makes 
no assertion of a failure to comply with them.  The 
representative asserts that the veteran's prior diagnoses of 
major affective disorder, passive dependent personality 
disorders, and phobias, were in fact indicia of her 
underlying PTSD.  Further, the veteran should receive full 
benefit of any doubt.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The claimed 
stressor must be shown and verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify the 
stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must 
make finding of credibility of appellant's testimony).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) 
(2004).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

As set forth above, the Board finds that the PTSD 
Questionnaire which the RO provided the veteran informed her 
of the noted alternative sources of information, and the 
veteran responded that she stood on the Questionnaire she 
submitted in 1997.  Furthermore, personnel records and other 
pertinent materials have been obtained and associated with 
the claims file for review.  The Board finds that the 
evidence of record preponderates against the granting of 
service connection.

The evidence of record is analyzed as set forth hereafter.  
First, the veteran asserts that she should not be held to an 
absolute view of her having placed the date of her assault as 
Summer 1965.  Specifically, the veteran relates that it 
should not be viewed as having specifically occurred in late 
June 1965, the month Summer officially begins.  Nonetheless, 
in light of the veteran's several statements over the years, 
and her sworn testimony, the Board finds that the veteran has 
consistently maintained that her late June 1965 AWOL was 
after, and the result of, the claimed assault.  Thus, the 
Board finds that the putative assault did not occur earlier 
than June 1965, and that will be the Board's reference point.

The evidence in support of the veteran's claim, as concerns 
corroboration of her claimed stressor, is that her SMRs do 
reflect recurrent visits for treatment of what she referred 
to as female problems.  The visits where she reported 
symptoms of vaginal discharges and similar symptoms are set 
forth above.  Further, there is the June AWOL, which she 
related was due to her having to get away due to the impact 
of the assault and her belief that she could not tell anyone 
because the assailant was African-American and the incident 
of having ingested the pills after her return to military 
control.  There also is the August 1965 incident of the 
veteran's treatment of a pruritic rash.  And, of course, her 
extensive post-service history of self-destructive behavior 
and psychiatric treatment, which included treatment with 
tranquilizers and other psychiatric medications.  All of 
these factors may be deemed as corroborative of an otherwise 
undocumented sexual assault.  The Board finds, however, that 
the other countervailing evidence merits the greater weight.

The evidence of record shows that, as early as January 1965, 
the SMRs reflect the veteran as having presented for 
treatment for a vaginal discharge, and there are subsequent 
entries for similar symptomatology prior to June 1995.  
Further, a March 1965 entry in the SMRs, and the mental 
examination prior to her discharge references the fact that 
the veteran was referred to mental health in March 1965 due 
to her difficulty in adjusting to military requirements.  
This is well prior to the date of the putative assault.  
Moreover, is the veteran's unit commander's statement in the 
Discharge action, which relates that the veteran had gone 
AWOL on an occasion earlier than the June 1965 AWOL, and that 
the earlier AWOL was converted to leave in an effort to 
rehabilitate the veteran.  All of these events occurred prior 
to the putative assault.

The veteran testified at the Board hearing that, in an effort 
to compensate for her guilt, she became a perfectionist.  The 
evidence of record refutes that assessment.  The veteran's 
unit commander reported that the veteran was placed in three 
different jobs due to poor performance, that after her return 
from AWOL she required constant supervision, and that her 
performance was satisfactory, no better.  The Board notes 
further that the 1973 Letters of Reference the veteran 
submitted with her application for the USAR do not describe a 
perfectionist.

The Board notes that the June 1965, and later, entries in the 
SMRs where the veteran presented with female problems do not 
reflect any findings or diagnoses to the effect that the 
etiology of her symptoms were due to an outside irritant or 
to sexual content.  This also applies to the August 1965 
incident of the rash.  The SMRs reflect no findings or 
diagnoses which might indicate the involvement of an agent 
foreign to the body such as Lysol.  Further noted is the 
absence of any findings of a physical examination or 
assessment which reflect an assessment that the veteran's 
skin was irritated or inflamed due to abrasion.  Thus, there 
is no circumstantial support for the veteran's assertion that 
she repeatedly scrubbed herself obsessively until her skin 
burned.  Further, there is nothing in the SMRs to support her 
contention that another suicide attempt resulted in her 
stomach having to be pumped out at Walter Reed Army Medical 
Center, and specific inquiries of Walter Reed for any related 
records met with a negative response.

The Board also notes the absence in the veteran's post-
service records of a reference to her active service.  The 
Board does not, in the abstract, find it contrary to the 
norms of human experience that the veteran would have been 
hesitant to report a sexual assault, especially by an 
African-American assailant.  Nonetheless, the Board notes the 
September 1975 MHSrv report which reflects that the veteran 
was dating a person of a different race.  The Board will not 
speculate as to the specific race of the person, but it does 
reflect that, at that juncture, the veteran did not feel a 
need to conceal an interracial relationship from her 
therapists, and she made no mention of a prior assault.  
Finally, the Board notes that none of the earlier diagnoses 
reflect any indication that the examiners considered an 
earlier assault as part of her psychiatric etiology, although 
they did reference her abusive relationship with her father.

As concerns the lay statements of the veteran's father and 
cousin, the veteran contradicted them in her letter to 
Senator Kennedy.  For the reasons set forth above, the Board 
finds that the evidence of record preponderates against 
confirmation of the claimed stressor and the granting of 
service connection.
ORDER

New and material evidence has been received to reopen a 
previously denied claim for entitlement to service connection 
for PTSD.  To that extent the appeal is granted.

Entitlement to service connection for PTSD is denied.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



